Case: 14-50377      Document: 00512870348         Page: 1    Date Filed: 12/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50377
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RICARDO MORALES-VEGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-717-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Ricardo Morales-Vega appeals the sentence imposed following his guilty
plea conviction for illegal reentry into the United States. For the first time on
appeal, he argues that the district court committed a significant procedural
error by relying on his bare arrest record when determining his sentence. He
also contends that the sentence was greater than necessary to meet the goals
of 18 U.S.C. § 3553(a) and is therefore substantively unreasonable. He asserts


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50377     Document: 00512870348       Page: 2    Date Filed: 12/15/2014


                                   No. 14-50377

that the presumption of reasonableness should not apply because of the
significant procedural error. He also maintains that the guideline provision
double-counts his criminal history and overstates the seriousness of his
offense, which is essentially an international trespass offense. He further
contends that the sentence failed to reflect his personal history and
characteristics and that his motive for returning to the United States mitigates
the seriousness of his offense.
      As   Morales-Vega      raises   this   challenge   to   the   district   court’s
consideration of the bare arrest record for the first time on appeal, this court’s
review is for plain error. United States v. Peltier, 505 F.3d 389, 391-92 (5th
Cir. 2007). To satisfy plain error review, Morales-Vega must show that the
error was clear or obvious and affected his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). If he makes such a showing, this court has
the discretion to correct the error if it seriously affected the fairness, integrity,
or public reputation of judicial proceedings. Id.
      The district court should not have relied on Morales-Vega’s bare arrest
record at sentencing. See United States v. Windless, 719 F.3d 415, 420 (5th
Cir. 2013).   However, even if the district court committed clear error by
considering Morales-Vega’s bare arrest record, Morales-Vega has not
demonstrated that the district court’s “consideration of the arrests in
conjunction with other permissible factors affected his substantial rights or
seriously affected the fairness and integrity of the judicial proceedings.”
United States v. Arce, No. 13-51211, 2014 WL 4674655, *1 (5th Cir. Sep. 22,
2014) (citing United States v. Williams, 620 F.3d 483, 495 (5th Cir. 2010)). He
also has not shown that the alleged error affected the fairness, integrity, or
public reputation of judicial proceedings. See United States v. Avalos-Martinez,
700 F.3d 148, 154 (5th Cir. 2012).



                                         2
    Case: 14-50377    Document: 00512870348     Page: 3   Date Filed: 12/15/2014


                                 No. 14-50377

      The 26-month sentence imposed for Morales-Vega’s illegal reentry
offense was within the advisory guideline range and is therefore entitled to the
presumption of reasonableness. See United States v. Alonzo, 435 F.3d 551, 554
(5th Cir. 2006). Even if he has rebutted that presumption, Morales-Vega has
not demonstrated that the imposed sentence was substantively unreasonable
under the standard set forth in Gall v. United States, 552 U.S. 38, 51-52 (2007).
We have also rejected his arguments that double-counting of prior convictions
necessarily renders a sentence unreasonable and that the Guidelines overstate
the seriousness of illegal reentry because it is a nonviolent international
trespass offense. See United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir.
2009); United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      AFFIRMED.




                                       3